 

 

USDC SONY
DOCUM EH iv

 

“a a can
-
c neaeiny shame rere Patented

Boon ii ST

*

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ener

r

 

 

 

 

de ee een ee ee x
UNITED STATES OF AMERICA, :
17-CR-00123 (LAP)
-against—
ORDER
ROBERTO RAMIREZ,
Defendant. :
ee x

LORETTA A. PRESKA, Senior United States District Judge:

On July 17, 2019, Defendant filed his Motion [dkt. no. 720]
seeking a sentence reduction under the First Step Act, First
Step Act of 2018, Pub. L. No. 115-391, § 401, 402, 404, 132
Stat. 5194 (2018). The Government filed its Opposition on July
19, 2019 [dkt. no. 723], and Defendant submitted a reply on
August 26, 2019 [dkt. no. 730].

Upon reviewing the parties’ submissions, the Court finds
that Defendant is not eligible for a reduction of sentence under
the First Step Act for the reasons set forth in the Government’s
Opposition. Section 401 of the First Step Act is explicitly not
retroactive to cases, like this one, where a sentence was
already imposed as of the date of enactment of the Act.

Further, Section 401 has no substantive application to
Defendant’s case because the Government did not lodge a prior

felony information against him.

 

 
Section 402 of the First Step Act is also not retroactive

and has no substantive application to the defendant’s case.

Although Section 404 of the First Step Act gives
retroactive application to the Fair Sentencing Act of 2010, that
law was already in effect at the time of Defendant’s sentencing,
and he was sentenced in conformity with it. Thus, the
retroactivity provision of the First Step Act has no application
in this case. Defendant therefore is ineligible for the relief

that he seeks.

Accordingly, Defendant’s First Step Act Motion [dkt. no.

720] is denied.

SO ORDERED.

Dated: New York, New York
December J , 2019

_ outta Yurl

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
